Citation Nr: 0918941	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee 
osteoarthritis.

2.  Entitlement to service connection for left knee 
osteoarthritis.

3.  Entitlement to service connection for lumbar spine 
degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Byron Simpson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claims for 
service connection for bilateral knee osteoarthritis and 
lumbar spine DDD.  The Veteran disagreed and perfected an 
appeal.

In March 2008, the Veteran and his attorney presented 
evidence and testimony in support of the Veteran's claims at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

In an August 2008 decision, the Board remanded the claims for 
further evidentiary and procedural development.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's right knee 
osteoarthritis is unrelated to his active duty service.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's left knee 
osteoarthritis is unrelated to his active duty service.

3.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's lumbar 
spine DDD is unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for right knee 
osteoarthritis is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Entitlement to service connection for left knee 
osteoarthritis is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Entitlement to service connection for lumbar spine DDD is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for bilateral knee osteoarthritis and residuals of 
knee reconstruction surgeries, and lumbar spine DDD because 
his current conditions were incurred during active duty 
service.  The Board will first address preliminary matters 
and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to ensure that all 
required notice was provided to the Veteran and that the 
Veteran should be contacted in writing and asked to provide 
names and locations where he received treatment during 
service for his back and knees.  VBA was also ordered to 
obtain additional service records including personnel records 
that may include information which could support the 
Veteran's claims.  Finally, VBA was ordered to readjudicate 
the claims after further development of the case.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board notes that VBA sent the Veteran a letter 
dated September 2008 which informed him of how VA determines 
a disability rating and an effective date, and which 
requested that he provide information regarding any treatment 
he received during service.  The Board also notes that VBA 
obtained the Veteran's service personnel folder, and 
readjudicated the claim about four months after providing the 
Veteran with notice.

Thus, the Board finds that VBA substantially complied with 
the August 2008 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record establishes that the Veteran was informed in 
letters dated June 2004 and September 2008 that to 
substantiate a claim for service connection, the evidence 
must show a current disability, incurrence or aggravation of 
an injury or disease during service, and medical evidence of 
a nexus between the current disability and the event during 
service.

All notices were prior to the date of the last adjudication 
of the veteran's claim, January 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In this case, the Veteran was specifically informed of 
how VA determined a disability rating and an effective date 
in the September 2008 letter.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and personnel records as well as all pertinent VA and 
private medical records identified by the Veteran are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  

The Board notes that the Veteran has not undergone a 
compensation and pension examination provided by VA.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  As is more thoroughly discussed below, the 
evidence establishes the Veteran's current bilateral knee and 
back disorders.  However, there is no evidence establishing 
an event in-service regarding the Veteran's back DDD or 
bilateral knee osteoarthritis, and there is no indication 
that such conditions are associated with his active duty 
service.  Thus, the Board finds that the VA was not required 
to provide a medical examination in this case.

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran and 
his attorney presented evidence and testimony at a hearing at 
the RO before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for right knee 
osteoarthritis.

Entitlement to service connection for left knee 
osteoarthritis.

Entitlement to service connection for lumbar spine 
degenerative disc disease (DDD).

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service. 38 C.F.R. 
§ 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The Board will address each Hickson element in turn.  With 
regard to element (1), the evidence of record establishes 
that the Veteran has been diagnosed with lumbar spine DDD and 
bilateral knee osteoarthritis.  It further establishes that 
the Veteran's knees have undergone several reconstruction 
surgeries.  Thus, element (1) has been satisfied.

With regard to element (2), the evidence falls into two 
categories: first, the Veteran's service treatment records 
and second, statements by friends and family members who 
reported what they observed regarding the Veteran's knees.  
The Board notes at this juncture that none of the statements 
address the Veteran's back condition.  The Board will address 
each category of evidence separately.

The Veteran's service treatment records report that in 
February 1974, the Veteran complained of an injury to his 
left great toe.  In December 1976, two entries describe 
complaints of left foot and ankle pain and swelling of the 
left ankle.  In April 1974, a report of medical examination 
shows normal back, feet and lower extremities, and the 
Veteran's April 1974 report of medical history shows nothing 
regarding his back, feet or lower extremities.  A September 
9, 1975, entry reported complaint of back pain and assessment 
of a back muscle spasm.  An October 10, 1975, handwritten 
note by the Veteran reported that he had been in the hospital 
within the then past 5 years for a knee injury.  There is no 
record of the Veteran's hospitalization during service.  
Finally, a December 10, 1976, report of medical examination 
states nothing regarding the Veteran's back, feet or lower 
extremities and states that the Veteran "is in excellent 
health."

After review of the entire service treatment records in 
evidence, the Board finds that there is no evidence of a knee 
injury occurring during service, and further finds that there 
is no evidence of a chronic back disorder during service.  
Indeed, all maladies enumerated in the service treatment 
records appear to have been acute in nature and all appear to 
have resolved during service; there is no evidence of any 
continuing problems.

The Veteran has submitted the statements of 26 family members 
and friends who, generally, state that they have observed the 
Veteran's knee problems.  The Board will briefly address each 
statement.  The statements of F.G, C.R. jr., K.S., J.H., 
L.J., L.W. and M.B. essentially state that they know of the 
Veteran's knee injuries.  The statements of M.B., T.B. R.B., 
A.T., M.G., J.B., C.B., A.B. M.N., J.I., and L.J. also relate 
that they heard the Veteran complain of his knee injuries 
after he was discharged from service.  J.T. stated that he 
"knows for a fact" that the Veteran was injured during 
service because he too was in Korea and saw the Veteran while 
he was in Korea.  J.T. stated that he knew something wasn't 
right, that the Veteran wasn't in the same physical shape and 
that the Veteran explained that he had "stepped in a hole 
and twisted his knee."  A.S. and J.S. state that they saw 
the Veteran after his discharge and saw a limp.  They do not 
state when after the Veteran was discharged they saw the 
limp.  Family members state that they heard while the Veteran 
was in Korea that he had injured his leg and knee, and all 
talk about the symptoms of the knees they observed, but do 
not describe anything about what they observed once the 
Veteran came home from service.  

In sum, the Board has carefully reviewed each statement and 
finds that none are of any specificity.  The Board notes 
specifically that J.T.'s statement regarding what the Veteran 
told him at the time does not comport to contemporary 
evidence of record; the Veteran's alleged statements 
regarding a knee injury are simply not evidenced in 
contemporary service treatment records.  Indeed, in December 
1976, shortly before the Veteran was discharged, the service 
treatment records include a report of medical history in 
which the Veteran indicated that he was in "excellent" 
health.  

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Here, the 
statements provided by the Veteran in support of his claim 
for benefits were made more than 30 years after the events 
they purport to describe.  The Court has also held that the 
Board may consider whether the Veteran's personal interest 
may affect the credibility of testimony. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Here, the Veteran 
offered the statements in support of his claim for benefits.  
Similarly, the statements all disclose that the declarants 
were family members or friends of the Veteran; a few were 
life-long friends.  Because the statements all appear to 
state virtually the same things in the same way, the evidence 
suggests that the declarants were provided with a format of 
what to say and how to say it.  Thus, the veracity of the 
statements is suspect and their probative value is limited, 
especially in light of the contemporary records in evidence.

The Veteran further testified at the hearing about the events 
in question.  He stated that he "stepped in a hole," and 
was taken off of duty for about two-to-two and a half months.  
See hearing transcripts at page 5.  He stated he was treated 
with ace wraps and pain medications.  When he got home, he 
went to the gym to play basketball and his knee simply gave 
out.  See hearing transcript at page 7.  The Board notes in 
passing that from the medical reports in evidence, at no time 
when he was questioned by physician prior to the filing of 
this claim about what happened to his right knee did the 
Veteran say that he had injured it during service.  

The Board observes that the Veteran did not submit a claim 
until almost 30 years after the alleged injury.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  Although he has submitted 
evidence that tends to support a chronic problem, there is no 
evidence that the original injury occurred during service.  
The records support a finding that the chronicity of the 
right knee injury began with a December 1977 injury and the 
medical histories taken in December 1977 do not indicate the 
occurrence of an injury during service.  

A VA hospital discharge report dated December 23, 1977, 
stated that "[T]his 21-year-old black male truckdriver was 
injured in his right knee on 12/17 playing basketball and 
supposedly had a valgus and external rotation injury."  That 
record clearly establishes that the Veteran's right knee 
injury occurred in December 1977, eleven months after the 
Veteran was discharged.  There is nothing in the December 
1977 record indicating that the Veteran injured his back.  
The Board notes again that the probative value of the 
contemporary records outweighs the statements made in support 
of a claim for monetary benefits some 30 years later.

There is no evidence in the Veteran's service treatment 
records indicating that the Veteran complained of or sought 
treatment for his back after the September 1975 back spasm 
entry.  In addition, none of the declarants have stated 
anything regarding the Veteran's back condition after he left 
service.  The Veteran testified that his back started hurting 
for no apparent reason.  See hearing transcript at pages 14-
15.  The Veteran also contended that his former employers 
could verify that his back condition was recurrent after he 
left service.  See hearing transcript at page 18.  However, 
the only letter in evidence from a former employer, M.B. and 
C.B., discuss the Veteran's knee condition and do not address 
his back condition.

The Veteran has further stated that his left knee condition 
and his back condition are due to his right knee.  See 
hearing transcript at pages 9 and 13.  However, there is no 
medical evidence to support that statement.  To the extent 
that the Veteran contends that he was told by a physician 
that such was the case, the Veteran's account of what health 
care providers purportedly said, filtered as it is through a 
lay person's sensibilities, is not competent medical 
evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Similarly, to the extent that the Veteran contends the right 
knee caused his left knee and back conditions, there is 
nothing in the record indicating the Veteran is competent to 
make such a medical finding.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In sum, the Board finds that after review of the entire 
record, a preponderance of the evidence is against a finding 
in support of Hickson element (2).  The claims fail on this 
basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining Hickson element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

The record does not include any medical evidence addressing 
the etiology of the Veteran's knee or back conditions.  The 
Board is cognizant of the January 1998 statement of Dr. M.C. 
who said that the 1997 injury reported by the Veteran "did 
not show sign of an acute injury" and that "this is an old 
problem."  Similarly, Dr. C.C. stated in an April 1999 
letter that:


I had a discussion with the patient today regarding 
exactly what has happened to his left knee.  He 
tells me that gradually over the past several 
months, his knee has been feeling as if it is 
getting looser and looser.  When he had the 
incident that he described, he states that he feels 
it was sort of the last straw that broke the camels 
back as far as his knee goes.  He stepped down and 
had a valgus type injury to the knee.  He states 
that up until then, it had been gradually giving 
way on him, but on this particular occasion, it 
gave way all at one time and then he had the fairly 
significant pain and swelling in his knee that 
occurred.  He states that it was not a major 
traumatic injury that he had, but the gradually 
combinination [sic] of many months worth of what he 
describes as loosening of his knee over time.  For 
this reason I think it is a continuation of what 
has gone on with his knee previously and not a new 
problem or injury.

Neither physician stated that the Veteran's knee injury was 
related to his active duty service.  There is nothing of 
record showing that a medical practitioner has opined that 
the Veteran's knee or back injuries are related to his active 
duty service.  Accordingly, the Board finds that element (3) 
is also not satisfied as to each claim.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for lumbar spine DDD is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


